IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                    RENDERED: MARCH 25, 2021
                                                         NOT TO BE PUBLISHED

                  Supreme Court of Kentucky
                                    2019-SC-0471-MR



DEANGELO POLLARD                                                       APPELLANT


                 ON APPEAL FROM HENDERSON CIRCUIT COURT
V.                 HONORABLE KAREN LYNN WILSON, JUDGE
                              NO. 18-CR-00072


COMMONWEALTH OF KENTUCKY                                                APPELLEE



                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      DeAngelo Pollard appeals as a matter of right1 after being convicted of

complicity to first-degree robbery and sentenced to twenty-years imprisonment.

Pollard raises four trial-based challenges in his appeal: failure to direct a

verdict of acquittal, a Batson2 violation, discovery violations, and cumulative

error. Finding none of these challenges meritorious, we affirm the Henderson

Circuit Court’s judgment.

                         I. Factual and Procedural Background

      In November 2017, Devin Fields, with a friend, Charles Olson, drove to

Henderson, Kentucky. Olson testified that Fields’ intent was to sell marijuana.

Eventually, they met Keandre Tapp and Z.G., a juvenile, in a park. Tapp and

Z.G. advised that they needed a ride to their brother’s apartment to get money.


      1   Ky. Const. § 110(2)(b).
      2   Batson v. Kentucky, 476 U.S. 79 (1986).
These four then got in Fields’ car: Fields drove, Olson sat in the front passenger

seat, with Tapp and Z.G. in the back. When they arrived at their destination,

Tapp and Z.G. exited the vehicle. According to Olson, three people got in the

back of the car 5 to 10 minutes later. Fields then started laying out marijuana

on the front center console. At that point, Olson felt a gun at the back of his

head with a warning not to move. A scuffle ensued over the marijuana, and

someone from the back seat shot Fields fatally in the chest. Olson did not

know who fired the shot but believed it came from the back center or back

right.

         Tapp testified at trial. He had never met Fields prior to the day in

question, but had communicated with him through Snapchat, learned Fields

would be travelling through Henderson and discussed buying marijuana from

Fields. Tapp was, however, good friends with Z.G. and Pollard. He told them of

his plan to buy marijuana, but that Pollard wanted to rob Fields, taking the

marijuana instead. Tapp’s testimony corroborated Olson’s testimony about the

initial meeting, driving to the other apartment complex, and Tapp and Z.G.

exiting the vehicle. When Tapp and Z.G. with Pollard returned to Fields’ car,

Tapp and Pollard were armed; Tapp had a .22 revolver and Pollard had a silver

and black .38 special. Tapp sat behind Fields, Z.G. was in the center back,

and Pollard was behind Olson. When Fields displayed the marijuana, Tapp

and Pollard revealed their guns. Tapp testified that, in the fight over the

marijuana, Pollard shot Fields after Fields grabbed Tapp’s revolver.

Immediately following the shooting, Pollard and Tapp exited the vehicle and

fled. Tapp acknowledged making a plea bargain in exchange for his testimony.
                                    2
      Z.G. testified about his involvement. He testified that he was very close

to Tapp, but only knew Pollard as an acquaintance. His testimony

corroborated that of Olson and Tapp as to the initial meeting and driving to the

other apartment complex, although he denied initial knowledge of the

marijuana transaction/robbery. He corroborated Tapp’s account of returning

to Fields’ car with Pollard, but that when Z.G. realized something bad was

about to happen, he said he had to go to the bathroom and got out of the car.

Z.G. testified that he saw Tapp and Pollard pull their guns, the scuffle, and

then Pollard shoot Fields.

      Following a police investigation which implicated Tapp and Pollard,

Pollard was arrested. The Henderson Circuit Court grand jury indicted Pollard

on two counts: a) murder and b) first degree robbery and/or complicity to first

degree robbery. At trial, the jury acquitted Pollard of murder, but convicted

him of complicity to first degree robbery. The trial court imposed the jury’s

recommended sentence of twenty-years imprisonment.

      Pollard appeals as a matter of right. Ky. Const. § 110(1)(b). Further

facts will be set forth as necessary to address Pollard’s arguments on appeal.

                                 II.   Analysis

      Pollard makes four arguments in his appeal. 1) The trial court erred in

denying his motion for directed verdict since no witness explicitly identified

Pollard in the courtroom as the person who robbed Fields. 2) The trial court

erred in denying Pollard’s motion for a new trial based on a Batson violation. 3)

The trial court erred in failing to grant any relief for the Commonwealth’s


                                        3
discovery violations. And 4) cumulative errors in the trial warrant a new trial.

We address each of these claims in turn.

      A.    Denial of Motion for Directed Verdict.

      In Culver v. Commonwealth, 590 S.W.3d 810, 812–13 (Ky. 2019), we

stated,

      On the motion for a directed verdict, the single controlling question
      for the trial court is whether the Commonwealth has sustained the
      burden of proof by more than a scintilla of evidence, with such
      evidence being of probative value and of the quality to induce
      conviction in the minds of reasonable men. James v. England, 349
      S.W.2d 359, 361 (Ky. 1961) (citation omitted). When the evidence
      is insufficient to induce reasonable jurors to believe beyond a
      reasonable doubt that a defendant is guilty, a verdict may be
      directed. Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky.
      1991). When assessing the evidence, the trial court must consider
      the Commonwealth’s evidence as a whole, assume the evidence is
      true, and draw all reasonable inferences from the evidence in favor
      of the Commonwealth. Id. The trial court may not consider
      questions of weight and credibility, those being the province of the
      jury. Id.

Our standard of review on such an issue is “if under the evidence as a whole, it

would be clearly unreasonable for a jury to find guilt, only then the defendant

is entitled to a directed verdict of acquittal.” Ray v. Commonwealth, 611

S.W.3d 250, 266 (Ky. 2020) (quoting Commonwealth v. Benham, 816 S.W.2d

186, 187 (Ky. 1991)).

      Pollard argues that he was entitled to a directed verdict in this case

because no one specifically identified him at trial. While the trial court

acknowledged that no witness “pointed a finger” at Pollard and no one ever

identified the person sitting at counsel table as DeAngelo Pollard, it

nevertheless found that enough testimony and evidence by other means was

adduced to overrule the motion. On the morning of the first day of trial, during
                                     4
voir dire, Pollard’s own counsel identified him to the jury. Thereafter, during

trial, Tapp’s and Z.G.’s testimony provided ample identifying information that

was unique to Pollard. Tapp testified to Pollard’s nickname, stated that he had

known Pollard for a long time and that the two were good friends. Tapp

testified that he knew the weapon Pollard used to help him rob and ultimately

kill Fields. Afterwards, the Commonwealth called Z.G. to testify and asked him

similar biographical information about Pollard. Z.G. noted that while he was

not close friends with Pollard, the two were friendly and that Z.G. and Tapp

had been friends since elementary school. Following their direct testimony,

Pollard’s counsel conducted vigorous cross-examination of both witnesses.

      We hardly need authority to state that convictions may be based on

circumstantial evidence. E.g., Rogers v. Commonwealth, 315 S.W.3d 303, 311

(Ky. 2010). Even in the absence of a “finger point,” whom would Tapp and Z.G.

have been testifying about? Consequently, the jury was properly presented

with ample evidence that the young man sitting at the defense table was the

same Pollard whom Tapp and Z.G. spoke about and identified at length. The

jury could, and did, make reasonable factual conclusions regarding the

defendant. We note that the jury ultimately acquitted Pollard of murder and

robbery in the first degree, demonstrating its ability to observe and weigh the

evidence, as was its duty. Pollard was not entitled to a directed verdict.

      B.   Batson challenge.

      When a party raises a Batson challenge, the trial court must engage in a

three-step inquiry to determine whether a prospective juror was struck for an

impermissible reason. Commonwealth v. Snodgrass, 831 S.W.2d 176, 178 (Ky.
                                   5
1992). The first step requires the defendant to make a prima facie showing

that the peremptory challenge was based on race. Id. After the requisite

showing by the defendant, the burden shifts to the prosecution to present a

race-neutral explanation for its peremptory strike. Id. Finally, during the last

step, the trial court must determine whether the prosecutor’s race-neutral

explanation was sufficient, or whether the defendant’s challenge had “carried

his burden of proving purposeful discrimination.” Id.

      A trial court’s ruling on a Batson challenge is treated as a finding of fact

by the reviewing court. France v. Commonwealth, 320 S.W.3d 60, 67 (Ky.

2010) (citation omitted). Consequently, on appeal this Court will not disturb

the ruling unless it was clearly erroneous. Id. (citation omitted). However, our

deference to the trial court does not mean that we will not engage in a

meaningful and independent review. See Miller-El v. Dretke, 545 U.S. 231, 240

(2005) (in which the Supreme Court reiterated that courts must conduct

rigorous inquiries into the proffered race neutral justifications of prosecutors to

find and reject clearly pretextual offerings). As we noted in France, the

ultimate burden of showing unlawful discrimination rests with the challenger.

320 S.W.3d at 67 (citation omitted).

      In this case, the Commonwealth exercised a peremptory strike as to the

last remaining African-American in the thirty-one-member venire panel. When

Pollard challenged the strike, the Commonwealth advised that the juror had

misrepresented on her Juror Qualification Form, specifically answering “no” to




                                        6
the question as to whether she had been convicted of a crime.3 The audio

portion of the video record is unclear, but apparently the Commonwealth’s

Attorney was questioned about his factual basis. He is shown retreating to his

table and then returning to the bench with papers which he then shows to the

trial judge and defense counsel. The attorneys and judge then appear to

discuss the information presented: the juror’s conviction of a crime, apparently

welfare fraud, and, additionally, whether she was a Henderson County

resident. Significantly, at this point in the proceeding, all thirty-one members

of the venire panel were present because immediately afterwards, the trial

court directed the clerk to randomly select thirteen jury members to try the

case. But, while counsel were at the bench during the Batson challenge, no

one thought to call the juror up to the bench for further questioning or

clarification. In his post-trial motion, as in this appeal, Pollard argued that the

Commonwealth’s race-neutral reason was pretextual since he had discovered

that the Commonwealth’s criminal record check may have uncovered a woman

with a similar name4 in a different county who had been placed on welfare

fraud diversion in 2018.


      3 The questions on the standard Juror Qualification Form (Form AOC-005-A)
request disclosure as to whether an individual is currently under indictment,
currently a participant in a felony diversion or deferred prosecution program, or a
convicted felon who has not been pardoned or received restoration of civil rights.
AOC-005-A, Part A. 5-7. The Form also requests a yes or no answer to the following
question: “Have you or a family member been a defendant, witness or complainant in
a criminal case?” AOC-005-A, Part B.4. The Juror at issue did not check any of the
boxes in Part A, and on the yes/no question in Part B, concerning criminal case
participation, checked the “no” box.
      4  The record Pollard proffers shows a woman with an identical first name and a
surname which is similar but additionally has “on” at the end. For example, the
difference between “Judy Roberts” and “Judy Robertson.”
                                          7
      In Snodgrass, we addressed the latitude afforded to prosecutors in

utilizing peremptory challenges. In that case, the defendant made a Batson

motion as to the Commonwealth’s peremptory challenge of an African American

juror. The Commonwealth’s stated reason for the strike was that the juror did

not inform the prosecutor that he lived near and had known the defendant,

despite the trial court’s question on that topic to the jury. 831 S.W.2d at 178.

The trial court found the Commonwealth’s reason sufficiently specific and race-

neutral and denied the Batson motion. Following conviction, Snodgrass

appealed the Batson issue, and the Court of Appeals reversed the trial court.

Id. That Court noted that the Commonwealth failed to ask follow-up questions

of the juror to ascertain whether his information was correct and “further

criticized the prosecutor by stating that his decision was based upon ‘intuition

or information aliunde.[5]’” Id. This Court disagreed, finding no Batson

violation and reinstating the trial court’s ruling.

      In coming to its conclusion, the Snodgrass court laid out several

principles inherent to reviewing Batson decisions. First, the Court noted that

prosecutors are free during voir dire to rely on information they receive outside

of the voir dire process. Id. at 179. Additionally, peremptory strikes do not

need to satisfy the requirements for striking jurors for cause. Id. Moreover,

the Court stated the test for evaluating Batson challenges in the following

terms:




      5 “‘Aliunde’ adj. [Latin] (17c) From another source; from elsewhere[.]” Black’s

Law Dictionary (10th ed. 2014).
                                           8
       Whether the information is true or false is not the test. The
       test is whether the prosecutor has a good-faith belief in the
       information and whether he can articulate the reason to the trial
       court in a race-neutral manner which is not inviolate of the
       defendant’s constitutional rights. The trial court, as the final
       arbiter, then decides whether the prosecutor has acted with a
       forbidden intent.

Id. (emphasis added). Finally, the Court stated that while clarifying

questions of the juror prior to exercising a peremptory strike would have

been helpful, such questions were not necessary predicates. Id.

Consequently, because the trial court was presented with two plausible

arguments and had made its determination, the Court of Appeals abused

its discretion when it came to a separate factual conclusion and

substituted that for the trial court’s finding. Id. at 180.6

       Of course, limits exist to the Commonwealth’s creativity in exercising

peremptory challenges. See, e.g., Washington v. Commonwealth, 34 S.W.3d

376, 380 (Ky. 2000) (holding that the cumulative effect of expressing surprise

at the peremptory strike and a subsequent series of implausible reasons and

bare assertions in justification were indefensible, despite the fact that the

ultimate result was a facially satisfactorily race-neutral justification for the

strike).

       In this case, the Commonwealth articulated clear reasons for striking the

juror. We find it notable that when Pollard’s counsel brought this challenge to

the trial court, the Commonwealth presented the CourtNet report to the judge



       6 This Court quoted Anderson v. Bessemer City, 470 U.S. 564, 574 (1985) which
stated: “[w]here there are two permissible views of the evidence, the factfinder’s choice
between them cannot be clearly erroneous.”
                                           9
and Pollard’s counsel.7 Counsel and the court then reviewed the document,

after which the court made its ruling. No one discovered the mistake during

the bench conference when anyone, the trial court, the Commonwealth or

defense counsel, could have easily asked clarifying questions of the juror.

While the Commonwealth may have conflated two individuals with similar

names, we are unable to say that Pollard has met his burden of proving a

racially-motivated reason for the Commonwealth’s peremptory challenge.

      C.      Discovery violations.

      Pollard asserts that the trial court abused its discretion by failing to

order a new trial or judgment of acquittal because of a series of discovery

violations by the Commonwealth. The alleged violations concern four items:

ballistics testing, police cell phone messages, police fingerprint training

manual, and plea bargain terms given to Tapp. For the reasons discussed

below, we reject Pollard’s arguments and suggested remedy.

      RCr8 7.24(1), upon written request, compels the Commonwealth to

disclose the substance of any incriminating statements known to or in



      7 Pollard’s citation to Foster v. Chapman, ___ U.S. ___, 136 S.Ct. 1737, 195
L.Ed.2d 1 (2016) does not compel a different result. In Foster, proof was developed
that the prosecutor treated white and black prospective jurors differently,
notwithstanding substantially similar backgrounds, leading to the conclusion that the
reasons for exercising peremptory strikes on black jurors were pretextual. In this
case, Pollard has produced no proof that the Commonwealth failed to strike a white
juror who made a misrepresentation on the Juror Qualification Form. In addition, the
prosecutor’s file in Foster only became available after the defendant filed an open
records request. Id. at 1747. That stands in contrast to the Commonwealth’s
Attorney in this case disclosing to the trial court and Pollard’s counsel the information
supporting its basis for the strike, as to which no one followed up with the juror in
question who was sitting in the courtroom.
      8   Kentucky Rules of Criminal Procedure.
                                           10
possession of the Commonwealth, as well as the substance of any expert

testimony the Commonwealth intends to introduce at trial. Meanwhile, RCr

7.24(2) entitles the defendant to inspect “data” or other tangible evidence in the

“possession, custody, or control” of the Commonwealth “upon a showing that

the items sought may be material to the preparation of the defense and that

the request is reasonable.”

      The premise underlying RCr 7.24 is not simply about informing the

defendant of the information available to the Commonwealth, but to inform the

defendant that the Commonwealth is aware of the information. Given the

inherent disparity in resources and access to both incriminating and

exculpatory evidence or statements, RCr 7.24 reflects a policy that a criminal

defendant not be left in the dark to wonder what the Commonwealth intends to

wield against him at trial. Baumia v. Commonwealth, 402 S.W.3d 530, 545

(Ky. 2013) (citing Chestnut v. Commonwealth, 250 S.W.3d 288, 297 (Ky. 2008)).

Stated differently, the purpose of RCr 7.24 is to “ensure[] that the defendant’s

counsel is capable of putting on an effective defense[.]” Id.

      As with all discovery rulings, the appeals court must review the trial

court’s decision for an abuse of discretion. Brown v. Commonwealth, 416

S.W.3d 302, 308 (Ky. 2013). Consequently, that decision will remain

undisturbed unless it was “arbitrary, unreasonable, unfair, or unsupported by

sound legal principles.” Goodyear Tire & Rubber Co. v. Thompson, 11 S.W.3d

575, 581 (Ky. 2000). Moreover, this Court has stated explicitly that a

conviction is to be set aside because of a discovery violation only when “a

‘reasonable probability’ [exists] that had the evidence been disclosed the result
                                         11
at trial would have been different.” Weaver v. Commonwealth, 955 S.W.2d 722,

726 (Ky. 1997) (quoting Wood v. Bartholomew, 516 U.S. 1, 6 (1995)); see RCr

9.24 (setting forth harmless error rule and stating “court at every stage of the

proceeding must disregard any error or defect in the proceeding that does not

affect the substantial rights of the parties[]”); see also Baumia, 402 S.W.3d at

545–46 (affirming conviction due to overwhelming evidence against defendant,

notwithstanding Commonwealth’s failure to disclose prior misdemeanor theft

conviction introduced during penalty phase); Grant v. Commonwealth, 244

S.W.3d 39, 44 (Ky. 2008) (reversing conviction due to Commonwealth’s

concealment of defendant’s incriminating phone call introduced in rebuttal

following defendant’s testimony).

      1.     Ballistics Report.   Pollard complains that his counsel received

the ballistics report for the .38 caliber bullet retrieved from Fields’ body less

than forty-eight hours before trial in violation of RCr 7.26. He therefore moved

for its exclusion. The Commonwealth’s Attorney represented to the trial court

that he relayed the information to defense counsel as soon as he received it.

Pollard has correctly identified a discovery violation committed by the

Commonwealth.

      A violation of the forty-eight-hour rule, however, does not require

automatic reversal. Beaty v. Commonwealth, 125 S.W.3d 196, 202 (Ky. 2003)

(internal citation omitted), abrogated on other grounds by Gray v.

Commonwealth, 480 S.W.3d 253, 267 (Ky. 2016). The trial court in this case

acknowledged the discovery violation and admonished the prosecutor but

chose to withhold its ruling until after the testimony had been introduced.
                                         12
While perhaps the report should have been excluded, given that Pollard was

acquitted of murder and first-degree robbery despite the introduction of the

ballistics report, we find any error to be harmless.9

      2.     Police Cell Phone Messages.      With regards to the

Commonwealth’s failure to preserve certain text messages on Detective

Isonhood’s personal cellphone, the trial court conducted an in camera review of

the cell phone utilizing a method suggested by Pollard’s counsel. After

conducting the review, the court found no messages to which Pollard was

entitled and further found no bad faith on the part of the Commonwealth or

Det. Isonhood. Consequently, while conceivable that a discovery violation

occurred purely as a result of prosecutorial negligence, no evidence suggests

that the violation was prejudicial to Pollard. Moreover, without any evidence to

the contrary, Pollard’s assertion is purely speculative.10

      3.     Fingerprint Training Manual.       Officer Jeremy Ebelhar, crime

scene officer with the Henderson Police Department, checked Fields’ car for

fingerprints. His testimony was that he obtained two prints but determined

they were of insufficient quality for further testing. Pollard claims that a

discovery violation occurred when the Commonwealth failed to produce a

training manual, more than a decade old, used by Officer Ebelhar. The officer

testified that he was no longer in possession of the manual. Pollard argues



      9  As suggested by the Commonwealth, the jury likely was uncertain as to who
fired the fatal shot.
      10 The Commonwealth, in its Appellee brief, states that this claim is more akin
to a destruction of evidence argument. We agree and note that Pollard does not argue
that he was entitled to a missing evidence instruction.
                                         13
that having the training manual was important to impeach Officer Ebelhar

properly. We fail to understand how possession of an old manual would have

changed Pollard’s strategy in any way. Industry standards for fingerprint and

evidence collection are widely known and often litigated. As Pollard’s attorney

demonstrated, rigorous cross-examination is entirely possible without access to

an outdated training material.

      4.       Tapp’s Plea Agreement.    Tapp and the Commonwealth entered

a plea agreement with respect to the charges against Tapp arising from this

incident. Apparently, under the plea agreement, Tapp was to provide a written

statement. Tapp, however, never provided the statement. Notwithstanding

that Pollard’s counsel received the Tapp plea agreement, Pollard claims that

Tapp’s failure to provide a written statement constituted a modification of the

plea agreement to which he was entitled. Since he did not receive a modified

plea agreement, Pollard moved for dismissal of the charges. The trial court

denied the motion. After reviewing the record, we do not believe the plea

agreement was modified or that the trial court abused its discretion when it

denied Pollard’s motion with regards to Tapp’s plea agreement. Regardless,

Pollard received a copy of Tapp’s plea agreement and was able to cross-examine

Tapp about his statements to the police and any inconsistencies in that

statement.

      D.     Cumulative error.

      Finally, Pollard argues his conviction should be overturned because of

cumulative error. We disagree. To overturn a conviction for cumulative error

the defendant must successfully demonstrate that the cumulative effect of a
                                    14
series of errors resulted in prejudice which was not present individually. Elery

v. Commonwealth, 368 S.W.3d 78, 100 (Ky. 2012). Cumulative error is a

limited doctrine, which is only appropriate when “individual errors were

themselves substantial, bordering, at least, on the prejudicial.” Id. (citing

Brown v. Commonwealth, 313 S.W.3d 577, 631 (Ky. 2010)). Here, we have only

identified a single instance of a clear violation, the Commonwealth’s failure to

produce the ballistics report, with which we have already dispensed. Thus,

application of the cumulative error doctrine is inappropriate.



                                 III.   Conclusion.

      For the foregoing reasons, the Henderson Circuit Court’s judgment is

affirmed.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Robert Chung-Hua Yang
Assistant Public Advocate
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Mark Daniel Barry
Assistant Attorney General




                                         15